Name: Council Regulation (EC) No 363/96 of 26 February 1996 amending Regulation (EEC) No 1602/92 temporarily derogating from implementation of Community anti-dumping measures on imports into the Canary Islands of certain sensitive products
 Type: Regulation
 Subject Matter: tariff policy;  competition;  trade;  regions of EU Member States;  international trade
 Date Published: nan

 Avis juridique important|31996R0363Council Regulation (EC) No 363/96 of 26 February 1996 amending Regulation (EEC) No 1602/92 temporarily derogating from implementation of Community anti-dumping measures on imports into the Canary Islands of certain sensitive products Official Journal L 051 , 01/03/1996 P. 0001 - 0002COUNCIL REGULATION (EC) No 363/96 of 26 February 1996 amending Regulation (EEC) No 1602/92 temporarily derogating from implementation of Community anti-dumping measures on imports into the Canary Islands of certain sensitive productsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament (1),Whereas Regulation (EEC) No 1602/92 (2) introduced special measures for applying anti-dumping duties to imports into the Canary Islands of certain sensitive products; whereas these measures are designed to ensure optimum conditions for the supply of these products, to take account of particular problems in a given sector of local production intended for local consumption or tourism, and/or to allow access for consumer goods;Whereas the special arrangements set out in Article 1 (2) and Annex II to Regulation (EEC) No 1602/92 provide for full exemption from anti-dumping duties from 1 July 1991 to 31 December 1995 and the gradual increase of anti-dumping duties by 20 % per year from 1 January 1996, to become payable in full on 1 January 2000;Whereas by letter of November 1995, the Spanish authorities requested that the first period of full exemption from payment of anti-dumping duties should be extended for another year so that the gradual collection of these duties should not start until 1 January 1997; whereas a similar extension is proposed with respect to the suspension of the common customs tariff duties on imports of the same products into the Canary Islands under Regulation (EEC) No 1605/92 (3);Whereas it seems appropriate to allow operators in the Canary Islands an additional year to adjust to the new tariff arrangements being introduced;Whereas it entails a simple alteration to the timetable contained in the special arrangements for anti-dumping duties within the transitional period expiring on 31 December 2000 laid down by Article 6 of Council Regulation (EEC) No 1911/91 of 26 June 1991 on the application of the provisions of Community law to the Canary Islands (4);Whereas Article 1 (2) and Annex II to Regulation (EEC) No 1602/92 should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1 Article 1 (2) of Regulation (EEC) No 1602/92 shall be replaced by the following:'2. Under the specific arrangements referred to in paragraph 1:- from 1 July 1991 to 31 December 1996, full exemption from anti-dumping duties shall be granted;- from 1 January 1997, collection shall be gradually increased in accordance with the details given in Annex II.`Article 2 In Annex II to Regulation (EEC) No 1602/92 the 'Timetable for the gradual collection of anti-dumping duties payable on import into the Canary Islands of products listed in Annex I` shall be replaced by the following timetable.>TABLE>Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 February 1996.For the CouncilThe PresidentS. AGNELLI(1) Opinion delivered on 16 February 1996 (not yet published in the Official Journal).(2) OJ No L 173, 27. 6. 1992, p. 24. Regulation as amended by Regulation (EC) No 3257/94 (OJ No L 339, 29. 12. 1994, p. 8).(3) OJ No L 173, 27. 6. 1992, p. 31. Regulation as amended by Regulation (EC) No 3012/95 (OJ No L 314, 28. 12. 1995, p. 15).(4) OJ No L 171, 29. 6. 1991, p. 1. Regulation as amended by Regulation (EEC) No 284/92 (OJ No L 31, 7. 2. 1992, p. 6).